 Case: 5:19-cv-00273-JMH Doc #: 51 Filed: 11/19/20 Page: 1 of 5 - Page ID#: 269



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

                                        )
MARY BLACKWELL-WILSON,                  )
                                        )
      Plaintiff,                        )              Civil Case No.
                                        )             5:19-CV-273-JMH
v.                                      )
                                        )           MEMORANDUM OPINION
SYNCHRONY BANK, et al.,                 )                AND ORDER
                                        )
      Defendants.                       )
                                        )

                                      ***

     This matter is before the Court on Plaintiff Mary Blackwell-

Wilson’s Notice of Voluntary Dismissal [DE 50], indicating that

all claims against Defendant Equifax Information Services, LLC

(“Equifax”) may be dismissed with prejudice. The claims against

Defendant Synchrony Bank will remain.

     Since dismissal of claims against a single party is not

appropriate under Federal Rule of Civil Procedure 41, the Court

construes the Notice of Voluntary Dismissal [DE 50] as a motion to

dismiss    under    Rule   21.   Accordingly,      Plaintiff’s     Notice    of

Voluntary Dismissal [DE 50] will be GRANTED and the claims against

Equifax will be DISMISS WITH PREJUDICE.

                           I.    PROCEDURAL HISTORY

     On July 10, 2019, Plaintiff filed her complaint, alleging

that the Defendants were negligent, had committed defamation, and

had violated provisions of the Fair Credit Reporting Act. [DE 1].

                                       1
    Case: 5:19-cv-00273-JMH Doc #: 51 Filed: 11/19/20 Page: 2 of 5 - Page ID#: 270



Equifax has not filed an answer or a motion for summary judgment.

Now, Plaintiff seeks to dismiss Equifax from this action with

prejudice. [DE 50].

                                   II.   DISCUSSION

        Here, Plaintiff notifies the Court that she is dismissing

Equifax from this action. However, as this Court has previously

explained, Rule 41(a) does not allow a court to dismiss some, but

not all, of the defendants in a single case.1 See United States ex

rel. Doe v. Preferred Care, Inc., 326 F.R.D. 462 (E.D. Ky. 2018).

In the Sixth Circuit, a plaintiff may only dismiss an “action”

using Rule 41(a), and an “action” is interpreted to mean the

“entire      controversy.”      Philip    Carey    Manufacturing     Company    v.

Taylor, 286 F.2d 782, 785 (6th Cir. 1961). While some Circuits

disagree with the Sixth Circuit’s interpretation of Rule 41(a),

this Court is bound by Sixth Circuit precedent. See Preferred Care,

326 F.R.D. at 464; see, e.g., Van Leeuwen v. Bank of Am., N.A.,

304 F.R.D. 691, 693-94 (D. Utah 2015) (discussing the circuit split

and citing cases).

        Rule 21, however, may be used for the dismissal of a single

defendant. See Taylor, 286 F.2d at 785 (“we think that [Rule 21]

is the one under which any action to eliminate” a single defendant




1 The Court has previously informed Plaintiff Mary Blackwell-
Wilson that such motion to dismiss a single party are to be
brought pursuant to Rule 21. See DE 46.
                                          2
 Case: 5:19-cv-00273-JMH Doc #: 51 Filed: 11/19/20 Page: 3 of 5 - Page ID#: 271



should be taken); see also Letherer v. Alger Grp., LLC, 328 F.3d

262, 266 (6th Cir. 2003); United States v. Roberts, No. 5:19-cv-

234-JMH, 2019 WL 6499128, at *2 (E.D. Ky. Dec. 3, 2019); Wilkerson

v. Brakebill, No. 3:15-cv-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017)(“Rule 21 is the more appropriate rule.”); Lester v.

Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2

(S.D. Ohio May 16, 2012)(“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”). Thus,

the Court construes the Notice of Voluntary Dismissal [DE 50] as

a motion to dismiss only Equifax under Rule 21.

     “On motion or on its own, the court may at any time, on just

terms, add or drop a party.” Fed. R. Civ. P. 21. The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants,” Letherer, 328 F.3d at 267. Under Rule 21, Courts

must consider prejudice to the nonmoving party. See Wilkerson,

2017 WL 401212, at *2. The inquiry overlaps with Rule 41 standards

“as guidance in evaluating potential prejudice to the non-movant.”

Id. When determining whether the nonmoving party would suffer

“plain legal prejudice,” Courts consider: (1) defendant’s effort

and expense of preparation for trial; (2) excessive delay and lack

of diligence on plaintiff’s part in prosecuting the case; (3)

insufficient explanation for the need for dismissal; and (4)

whether a motion for summary judgment is pending.” Grover v. Eli

                                       3
 Case: 5:19-cv-00273-JMH Doc #: 51 Filed: 11/19/20 Page: 4 of 5 - Page ID#: 272



Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994). The Court will

consider the relevant factors below.

     First, Equifax has not filed an answer, so it has likely

expended little time and few resources, if any, preparing for trial

in this matter. In fact, the Court has yet to entered a scheduling

order, so there is no trial date pending in this case. As a result,

the first factors supports dismissal.

     Second, there is no indicia of any delay or lack of due

diligence on the part of Plaintiff in this matter. On the contrary,

it appears that Plaintiff is engaging in a good faith attempt to

resolve the dispute in a timely manner, which supports dismissal.

     Third, Plaintiff provides no explanation for the dismissal of

Equifax as a Defendant, so this factor weighs against dismissal

under Rule 21.

     Fourth, and finally, there is no pending motion for summary

judgment in this matter. Thus, the fourth factor weighs in favor

of dismissal.

     Here, three of the four relevant factors to be considered

before dismissal under Rule 21 weigh in favor of dismissal of the

claims against Equifax.

     Accordingly, IT IS ORDERED as follows:

     (1)    The Court construes Plaintiff Mary Blackwell-Wilson’s

Notice of Voluntary Dismissal [DE 50] as a motion to dismiss to

dismiss pursuant to Federal Rule of Civil Procedure 21;

                                       4
 Case: 5:19-cv-00273-JMH Doc #: 51 Filed: 11/19/20 Page: 5 of 5 - Page ID#: 273



     (2)    The Motion to Dismiss, based on the Notice of Voluntary

Dismissal [DE 50] is GRANTED;

     (3)    All   claims     against       Defendant   Equifax    Information

Services, LLC are DISMISSED WITH PREJUDICE;

     (4)    This dismissal does not apply to remaining Defendant

Synchrony Bank.

     This the 19th day of November, 2020.




                                       5
